Citation Nr: 0512936	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  04-02 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected residuals of a left foot injury.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected headaches.  


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active duty service from September 1994 to 
December 1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the RO, which granted 
service connection for headaches and denied an evaluation in 
excess of 10 percent for residuals of a left foot injury.

By a December 2003 Decision Review Officer decision, the RO 
granted an initial evaluation of 10 percent for service-
connected headaches effective November 13, 2001, the date of 
claim.  

Although each increase represents a grant of benefits, a 
decision awarding a higher rating, but less that the maximum 
available benefit does not abrogate the pending appeal.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the matter of an 
increased rating for the service-connected headaches 
continues before the Board.  

The Board observes that the VA Form 8 erroneously reflects 
that there are three issues on appeal.  In addition to the 
two issues enumerated above, the RO indicated that the issue 
of an initial evaluation in excess of 10 percent for a 
service-connected forehead scar was in appellate status.  

Upon review of the record, the Board concludes that this 
issue is not before the Board.  In his January 2004 
Substantive Appeal, the veteran indicated that he wished to 
proceed with the issues of increased ratings for his service-
connected left foot disability and headaches.  

The lack of mention of an increased rating for the service-
connected forehead scar reflects that the veteran does not 
wish to pursue this issue.  In any event, absent a timely 
filed substantive appeal, an issue is not properly before the 
Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 
(2004).  

The issue of an evaluation in excess of 10 percent for the 
service-connected residuals of a left foot injury is 
addressed in the REMAND portion of this document and is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  



FINDING OF FACT

The service-connected headaches are shown to be productive of 
a disability picture that more nearly approximates that of 
characteristic prostrating attacks averaging one per month 
over the last several months.  



CONCLUSION OF LAW

The criteria for the assignment of a 30 percent evaluation 
for the service-connected headaches have been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.124a including Diagnostic Code 8100 (2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  

Thus, the Board believes that all relevant evidence which is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
and the Board notes that he elected to forego his right to a 
hearing.  

Further, by April 2002 letter and December 2003 statement of 
the case, he and his representative have been notified of the 
evidence needed to establish the benefit sought, and he has 
been advised via these documents regarding his and VA's 
respective responsibilities as to obtaining that evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  

To the extent that the action taken hereinbelow is favorable 
to the veteran, any defect in notice in this case must be 
considered to be harmless.  


Factual Background 

On July 2002 VA neurologic examination, the veteran reported 
that while playing football in service, he suffered an injury 
that led to loss of consciousness.  Since that time, he had 
been experiencing intermittent headaches.  He indicated that 
his headaches occurred about twice a week and were associated 
with lightheadedness.  

The headaches lasted several hours, and he used analgesics to 
ease the pain.  The veteran further stated that he was unable 
to function normally but was able to work in a limited 
fashion.  The headaches were also associated with nausea and 
visual phenomena.  The examiner noted good coordination as 
well as normal gait, ocular function, hearing, sensation, and 
reaction to light.  The examiner diagnosed post-traumatic, 
post-concussive headaches.  

As detailed hereinabove, the RO granted service connection 
for headaches to which it assigned a 10 percent evaluation.  

In June 2003, the veteran sought emergency treatment for 
migraine headaches.  He denied nausea and vomiting.  There 
was no photophobia or visual obstruction.  The examiner noted 
that the veteran was alert, conscious and oriented.  

An August 2003 progress note reflected a history of migraine 
headaches without photophobia, nausea, vomiting, or seeing 
flashes of light.  The diagnosis was that of migraine 
headaches, and the veteran was encouraged to seek follow-up 
treatment with his primary care physician.  


Discussion

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

The veteran's service-connected headaches have been rated 10 
percent disability by the RO under the provisions of 
Diagnostic Code 9304 pertaining to dementia due to head 
trauma.  38 C.F.R. § 4.130 (2004).  

Brain disease due to trauma which is manifested by purely 
subjective complaints such as headache, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma, is rated 10 
percent and no more under Diagnostic Code 9304.  This 10 
percent rating will not be combined with any other rating for 
a disability due to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under diagnostic code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  38 
C.F.R. § 4.124a, Diagnostic Code 8045 (2004).  

Multi-infarct dementia associated with brain trauma has not 
been shown.  Thus, an evaluation in excess of 10 percent is 
not warranted under the foregoing provisions.  

In determining the proper rating to be assigned a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

However, the assignment of a particular diagnostic code is 
completely dependent on the facts of a particular case.  
Butts v. Brown, 5 Vet. App. 532 (1993). One diagnostic code 
may be more appropriate than another based on such factors as 
an individual's relevant medical history, the current 
diagnosis, and demonstrated symptomatology.  See Tedeschi v. 
Brown, 7 Vet. App. 411 (1995).  In addition to the foregoing, 
the veteran is entitled to the highest rating available to 
him under the schedule.  38 C.F.R. § 4.7.  

Under Diagnostic Code 8100, migraine headaches with 
characteristic prostrating attacks averaging one in two 
months over the last several months are rated 10 percent 
disabling, while less frequent attacks of the same variety 
are rated noncompensable (no percent); a 30 percent rating is 
warranted for migraine headaches with characteristic 
prostrating attacks averaging one per month over the last 
several months.  

A 50 percent rating for very frequent, completely prostrating 
and prolonged migraine attacks productive of severe economic 
inadaptability represents the maximum disability evaluation 
rating under Diagnostic Code 8100.  38 C.F.R. § 4.124a.  

The Board finds that no dementia or other overt signs of 
brain deficits have been shown.  The veteran, therefore, is 
more appropriately rated under Diagnostic Code 8100.  Id.; 
Tedeschi, supra; Butts, supra.  

Under Diagnostic Code 8100, the veteran is entitled to a 30 
percent disability rating.  He suffers from migraine 
headaches approximately twice a week, and the headaches last 
a number of hours.  They are relieved by analgesics.  Such 
symptomatology is shown to consistent with a disability 
picture that more nearly approximates that warranting a 30 
percent evaluation under Diagnostic Code 8100.  38 C.F.R. 
§ 4.124a.  

A 50 percent evaluation under Diagnostic Code 8100 is not 
appropriate because very frequent, completely prostrating and 
prolonged migraine attacks productive of severe economic 
inadaptability have not been complained of or shown 
objectively.  Indeed, the veteran has not claimed and the 
evidence has not suggested severe economic inadaptability.  

The veteran may not be compensated under both Diagnostic Code 
8100 and Diagnostic Code 9304.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8045; see also 38 C.F.R. § 4.14 (2004); 
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225 (1993) (prohibiting pyramiding, that is, 
compensating claimants twice or more for similar 
symptomatology).  

The Board notes that the veteran's migraine symptomatology 
does not appear to have fluctuated materially during the 
course of the appeal, and a staged rating is not warranted.  
See Fenderson, supra.  

Consideration has also been given to the potential 
application of various provisions of 38 C.F.R. Parts 3 and 4 
(2004) whether or not raised by the veteran, as required by 
Schafrath.  However, the Board finds no basis on which to 
assign a higher disability evaluation in that the veteran 
manifests no separate and distinct symptoms of migraine 
headaches not contemplated in the currently assigned 30 
percent rating permitted under the Schedule.  



ORDER

An evaluation of 30 percent for the service-connected 
headaches is granted, subject to the law and regulations 
governing the disbursement of veterans' benefits.  



REMAND

The veteran was not properly advised of his rights under 
VCAA.  The April 2002 letter that was sent to the veteran 
upon the filing of his claim for increase pertains to claims 
of service connection.  There is no reference to the type of 
evidence necessary to show increased disability.  As such, 
the RO must send the veteran VCAA notice that refers to 
claims for increase.  

In order to ensure that the evidence does not become stale, 
the RO must schedule a VA orthopedic examination to assess 
the severity of the service-connected left foot disability.  

Accordingly, the case is REMANDED for the following 
development:  

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2004), the RO must notify 
the veteran of what information and 
evidence are needed to substantiate his 
claim for an evaluation in excess of 10 
percent for the service-connected left 
foot disability.  The veteran must be 
notified what portion of any necessary 
evidence VA will secure, and what portion 
he himself must submit.  The RO should 
advise the veteran to submit all 
pertinent evidence not already on file 
that he has in his possession.  The RO 
should notify the veteran that, if 
requested, VA will assist him in 
obtaining pertinent treatment records 
from private medical professionals, or 
other evidence, provided that he 
furnishes sufficient, identifying 
information and authorization.  

2.  The veteran should be furnished a VA 
orthopedic examination to evaluate the 
current extent of the service-connected 
left foot disability.  The claims folder, 
including all existing service medical 
records, must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner is 
requested to identify the nature, 
frequency, duration, and severity of all 
manifested orthopedic symptoms 
attributable to the veteran's left foot, 
to include commentary as to any resulting 
functional loss as required under DeLuca.  
The examiner should provide an opinion as 
to whether the physical limitations 
claimed by the veteran are consistent 
with and proportionate to the pathology 
shown on examination and in the evidence 
of record.  In the report, the examiner 
must indicate whether the claims file was 
reviewed and identify the records on 
which he or she relied.  

3.  Thereafter, the RO should 
readjudicate the issue on appeal.  If any 
benefit sought remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case, which reflects consideration of all 
additional evidence, and the opportunity 
to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
the ultimate outcome of this case.  The veteran need take no 
action until she is otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


